Citation Nr: 1031652	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-23 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1953.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2009, the Board remanded this case for further 
development.  

The the issue of whether new and material evidence has 
been submitted sufficient to reopen a claim of entitlement 
to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder 
(PTSD), has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left knee degenerative joint disease was not 
manifested to a compensable degree within the first year after 
his discharge from service and is not etiologically related to 
service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service, nor may service connection be presumed.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In October 2005, the Veteran received a notice letter that 
notified him of what information and evidence was needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, and what information and evidence 
would be obtained by VA.  In October 2006, the Veteran received 
another notice letter that informed him how the disability 
ratings and effective dates are assigned, as required by Dingess.

As to the duty to assist, the Board is not aware of the existence 
of additional relevant evidence in connection with the Veteran's 
claims that VA has not sought.  Service treatment records, 
private treatment records, VA treatment records, VA medical 
examination records, lay statements of the Veteran, and 
statements of his representative have been obtained.  In 
addition, in compliance with the Board's June 2009 remand, VA 
scheduled the Veteran for an August 2009 VA medical examination 
of his left knee.  The results of that examination are included 
in the claims folder.  Thus VA has complied with the June 2009 
remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board finds 
that VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issues on appeal, and that 
VA has satisfied the duty to assist.

Analysis

Service treatment records (STRs) show the Veteran was treated in 
January-February 1952 for complaint of swelling of an old injury 
to the left knee; X-ray was negative and although the Veteran 
reported a vague history of locking there was no conclusive 
indication of meniscus damage.  The Veteran was treated with 
physical therapy and returned to duty with notation of no 
disease.  Separation examination noted the left knee as 
"normal" on examination but noted history of left knee injury 
prior to service (the Veteran had reported an injury to the knee 
eight years prior to service).  

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  The Veteran's private physician, Dr. 
R.K., diagnosed the Veteran with degenerative joint disease (DJD) 
with acute exacerbation.  The August 2009 VA medical examination 
confirmed this diagnosis.  Thus the current disability 
requirement has been met.

The Board notes that service connection may be granted for 
arthritis (DJD) that becomes manifest to a compensable degree 
within the first year after discharge from service, even if not 
shown to be present during service; see 38 C.F.R. §§ 3.307, 
3.309(a) .  However, in this case there is no indication that DJD 
was present to any degree during service or during the first year 
after discharge from service, so the presumption does not apply.
  
The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Davidson, 581 F.3d 1313.  As noted 
above, the Veteran's STRs show treatment for the left knee in 
January-February 1952, so the in-service occurrence requirement 
is satisfied.

The third and final requirement for direct service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Id.  In this 
regard, there is conflicting medical opinion of record in that 
the VA medical examiner in August 2009 opined that the Veteran 
had developed a knee disability in the form of arthritis due to 
his age, not from an injury in service, while conversely 
treatment records dated in September-November 2005 from Dr. R.K. 
at University Orthopedics, Inc. dated September 2005 and November 
2005 note the Veteran has had progressive discomfort and 
limitation of his left knee since an in-service injury in 1951, 
that that the claimed ligamentous injury and subsequent 
instability probably led to some accelerated changes in the 
Veteran's left knee.

It is the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one medical 
opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the province 
of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

In assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000).

In this case, the VA examiner had access to the claims file and 
noted he had reviewed the claims file, including the STRs, in 
detail, whereas the opinion of Dr. R.K appears to be based solely 
on the Veteran's uncorroborated subjective history.  Without 
additional medical comment, these finding are not competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  Because the VA examiner had 
access to contemporaneous medical treatment records from 1952, 
the VA examiner was in a better position to provide a probative 
medical opinion regarding a relationship between that episode and 
a current disorder.  The Board notes in this regard that 
statements of medical professionals concerning a veteran's 
medical history related by the veteran as to remote events are of 
inherently less value than contemporaneous clinical records.  
Harder v. Brown, 5 Vet. App. 183, 188 (1993).

However, the Board cannot discount medical opinion solely because 
it is based on history provided by the veteran without also 
evaluating the credibility and weight of the history upon which 
the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005).  The Board finds in this regard that the medical 
history relayed by the Veteran, and on which Dr. RK relied, is 
not credible because it is contradicted by the other evidence of 
record.  

The September 2005 record from Dr. R.K. begins with a recitation 
of the Veteran's medical history of his knees.  With regard to 
the left knee, the Veteran stated that he was injured in the 
military in 1951 and declined recommended surgery at that time; 
he also told Dr. R.K. that he had a trick knee ever since that 
time.  However, the Veteran's service treatment records do not 
show a left knee injury in 1951, instead they show treatment in 
February 1952 for complaints of swelling of the left knee after 
prolonged standing.  Further, STRs make no mention of surgical 
intervention, and indeed show that the Veteran was not identified 
as having any current disease process.  Finally, at the time of 
his separation the Veteran did not report a trick knee.  


Thus, the history relied upon by Dr. R.K. is substantially 
different from the history shown in the claims folder, and any 
opinion based on this faulty history is found not probative.  

Alternately, service connection may be established by a 
continuity of symptomatology, not necessarily continuity of 
treatment, between a current disorder and service.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  
A lay person is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The evidence of 
record does not include any treatment records for a knee 
condition from time of the Veteran's May 1953 separation 
examination, which found both lower extremities to be normal, 
until private and VA treatment records dated September 2005, more 
than fifty years later.  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson, 2 Vet. App. 16, 19).  In this 
case the earliest evidence of symptoms is an April 1984 letter in 
which the Veteran reported that his left knee was "also giving 
[him] problems now."  To the extent that the later private 
records seek to establish continuity of symptomatology dating 
back to the Veteran's military service, the multiple 
contradictions cited above preclude a finding of credibility.  As 
such, continuity of symptomatology has not been established back 
to his military service.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
bilateral elbow condition.  Thus, the appeal must be denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case the evidence is against the claim and the benefit-
of-the-doubt rule does not apply.  Gilbert, id; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left knee disability is 
denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


